USCA11 Case: 21-13759      Date Filed: 08/15/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13759
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
ALVON HICKMON,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
                for the Middle District of Florida
           D.C. Docket No. 8:20-cr-00381-SCB-CPT-1
                    ____________________
USCA11 Case: 21-13759         Date Filed: 08/15/2022    Page: 2 of 2




2                      Opinion of the Court                 21-13759


Before ROSENBAUM, LUCK, and LAGOA, Circuit Judges.
PER CURIAM:
        Thomas A. Burns, appointed counsel for Alvon Jarrel Hick-
mon in this appeal from his conviction and sentence for possession
of a firearm by a felon, has filed a motion to withdraw on appeal,
supported by a brief prepared pursuant to Anders v. California, 386
U.S. 738 (1967). Our independent review of the entire record re-
veals that counsel’s assessment of the relative merit of the appeal is
correct. Because independent examination of the entire record re-
veals no arguable issue of merit, counsel’s motion to withdraw is
GRANTED, and Hickmon’s conviction and sentence are
AFFIRMED.